Citation Nr: 1144195	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to March 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran seeks service connection for diabetes mellitus.  The Veteran's service medical records are negative for any diagnosis of or treatment for diabetes mellitus.  However, a February 2006 private blood test found that the Veteran had an abnormally high blood glucose level.  The Veteran was on active duty service at the time of that test result.

After separation from service, further abnormally high blood glucose levels were noted on testing in December 2006 and June 2007.  The medical evidence of record shows that diabetes mellitus has been consistently diagnosed since June 2007.  

Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, he had an abnormally high blood glucose level while on active duty service, and that abnormally high blood glucose level continued after his separation from military service and until the diagnosis of diabetes mellitus in June 2007.

The Veteran was provided with a VA medical examination in August 2008 which included a diagnosis of diabetes mellitus.  The report stated that the Veteran's diabetes mellitus occurred after, not before or during, his active military service.  However, the examiner did not review the Veteran's claims file and did not provide any medical opinion as to whether the Veteran's February 2006 and December 2006 blood glucose levels were early manifestations of the diabetes mellitus which was eventually diagnosed in June 2007.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any diabetes mellitus found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any diabetes mellitus found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service.  The examiner should specifically state whether the blood glucose levels found in February 2006 and December 2006 were early manifestations of the diabetes mellitus which was diagnosed in June 2007.  The examiner should also state whether a diagnosis of diabetes mellitus was warranted within one year following the Veteran's separation from service and whether management by restricted diet was shown within one year following the Veteran's separation from service.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


